Name: Commission Regulation (EEC) No 3659/91 of 16 December 1991 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1991
 Type: Regulation
 Subject Matter: production;  fisheries;  prices;  agricultural structures and production;  economic policy;  agri-foodstuffs
 Date Published: nan

 No L 348/40 Official Journal of the European Communities 17. 12. 91 COMMISSION REGULATION (EEC) No 3659/91 of 16 December 1991 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1991 weighing not more than 10 kg, 110 % of the quantities sold and delivered during the same quarter of the fishing years 1984 to 1986 ; whereas these quantities exceed the limits set in Article 17a, second indent of paragraph 4 of Regulation (EEC) No 3796/81 for one species and the third indent for the other two species, the total quantities of these products should therefore be limited to those eligible for compensation and the quantities granted to each producers' organization concerned should be deter ­ mined in accordance with their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (*), the granting of compensation for the products in question should be decided for the period from 1 April to 30 June 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3571 /90 (2), and in particular Article 17a (10) thereof, Whereas the compensation referred to in Article 17a of Regulation (EEC) No 3796/81 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation on the Community market has shown that for some species and presentations of the product in question, for the period 1 April to 30 June 1991 , both the average quarterly market price and the free-at-frontier price referred to in Article 17a of Regulation (EEC) No 3796/81 were lower than 93 % of the Community producer price in force as laid down in Council Regulation (EEC) No 3551 /90 of 20 November 1990 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1991 fishing year (3), amended by Commission Regulation (EEC) No 3896/90 (4) ; Whereas the quantities eligible for compensation, within the meaning of Article 17a (2) of Regulation (EEC) No 3796/81 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in para ­ graph 4 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory are in the case of albacore higher than those sold and delivered during the same quarter of the preceding three fishing years, and for yellowfin weighing more than 10 kg, and yellowfin HAS ADOPTED THIS REGULATION : Article 1 1 . The compensation referred to in Article 17a of Regulation (EEC) No 3796/81 shall be granted for the period 1 April to 30 June 1991 , in respect of the products listed and within the limits set out below : (Ecu/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 17a (3) of Regulation , (EEC) No 3796/81 Yellowfin tuna, whole, weighing more than 10 kg 128 Yellowfin tuna, whole, weighing not more than 10 kg 103 Albacore, whole 148 ' (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 10 . (3) OJ No L 346, 11 . 12. 1990, p. 6 . (4) OJ No L 371 , 31 . 12. 1990, p. 1 . (5) OJ No L 225, 3 . 8 . 1989, p. 33. 17. 12. 91 Official Journal of the European Communities No L 348/41 2. These quantities shall be allocated among the producers' organizations concerned in accordance with the Annex hereto. Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited as follows : Yellowfin tuna, whole, weighing more than 10 kg : 24104 tonnes Yellowfin tuna, whole, weighing not more than 10 kg : 2 256 tonnes Albacore, whole : 39 tonnes. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Manuel MARlN Vice-President No L 348/42 Official Journal of the European Communities 17. 12. 91 ANNEX Allocation among the producers' organizations of the quantities of certain species and presenta ­ tions of tuna that may be eligible for compensation and calculation of the maximum amount thereof in accordance with Article 17a (6) of Regulation (EEC) No 3796/81 1 . Yellowfin tuna weighting more than 10 kg (in tonnes) Quantities that may be eligible for the allowance Total quantitiesProducers' organization at 100 % (Article 17a (6), first indent) at 95 % (Article 17a (6), second indent) OrganizaciÃ ³n de productores asociados de grandes congeladores (Opagac) 5 720 572 6 292 OrganizaciÃ ³n de productores de tÃ ºnidos congelados (Optuc) 8 902 890 9 792 Organisation de producteurs de thon congelÃ © (Orthongel) 10 018 1 002 11 020 Total quantities 24 640 2 464 27 104 2. Yellowfin tuna weighting not more than 10 kg (in tonnes) Quantities that may be eligible for the allowance Total quantitiesProducers' organization at 100 % (Article 17a (6), first indent) at 95 % (Article 1 7a (6) second indent) \ at 90 % (Article 1 7a (6) third indent) OrganizaciÃ ³n de productores asociados de grandes congeladores (Opagac) 725 73 473 1 271 OrganizaciÃ ³n de productores de tÃ ºnidos congelados (Optuc) 801  801 Organisation de producteurs de thon congelÃ © (Orthongel) 184 \  184 Total quantities 1 710 73 473 2 256 3. Albacore (in tonnes) Producers' organization Quantities that may be eligible for the allowance Total quantities at 100 % (Article 1 7a (6), first indent) OrganizaciÃ ³n de productores asociados de grandes congeladores (Opagac) 27 27 OrganizaciÃ ³n de productores de tÃ ºnidos congelados (Optuc) 5 5 Organisation de producteurs de thon congelÃ © (Orthongel) 7 7 Total quantities 39 39